           Case 1:20-cv-00161-NONE-SAB Document 17 Filed 04/30/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10                                            FRESNO DIVISION
11   MIGUEL RODRIGUEZ CORTEZ, et al.,                        Case No. 1:20-cv-00161-NONE-SAB
12                 Plaintiffs,                               ORDER SETTING EARLY SETTLEMENT
13                                                           CONFERENCE PURSUANT TO THE
     vs.
                                                             STIPULATION OF THE PARTIES
14   COUNTY OF MERCED, et al.,
                                                             (ECF No. 16)
15                 Defendants.
16
            Miguel Rodriguez Cortez and Desiree Mercado (collective “Plaintiffs”) filed this civil rights
17
     action pursuant to 42 U.S.C. § 1983 against the County of Merced, the Merced County Sheriff’s
18
     Department, and Vernon H. Warnke on January 30, 2020. (ECF No. 1.) On February 26, 2020,
19
     Defendants County of Merced and Warnke filed an answer to the complaint. (ECF No. 8.) Defendant
20
     Merced County Sheriff’s Office filed an answer on February 27, 2020. (ECF No. 9.)         On March 18,
21
     2020, Plaintiff filed a first amended complaint naming four additional defendants in this action, Julio
22
     Ibarra Perez, Joseph Royel, Damien Sparks, and Nasir Wali. (ECF No. 10.) On April 7, 2020 at the
23
     stipulation of the parties, this matter was stayed for completion of alternative dispute resolution. (ECF
24
     Nos. 13, 15.) On April 29, 2020, the parties filed a stipulation to participate in an early settlement
25
     conference before United States Magistrate Judge Kendall J. Newman. (ECF No. 16.)
26
     ///
27
     ///
28

30                                                       1

31
          Case 1:20-cv-00161-NONE-SAB Document 17 Filed 04/30/20 Page 2 of 2


 1            Accordingly, IT IS HEREBY ORDERED that an early settlement conference is set before United

 2   States Magistrate Judge Kendall J. Newman on August 21, 2020, at 9:00 a.m. in Courtroom 25 at the

 3   United States District Court, Eastern District of California, Sacramento Division.

 4

 5   IT IS SO ORDERED.

 6   Dated:     April 29, 2020
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30                                                        2

31
